Title: From George Washington to Daniel McCarty, 22 February 1784
From: Washington, George
To: McCarty, Daniel



Dr Sir,
Mount Vernon 22d Feby 1784.

It is not convenient for me to be at Colchester tomorrow; and as I shall no longer act as a vestryman, the sooner my place is filled with another the better. This letter, or something more formal if required, may evidence my resignation, & authorize a new choice.
 I shall be very sorry if your apprehensions on account of the poor should be realized—but have not the Church-Wardens power to provide for their relief? And may not those Vestrymen who do meet, supposing the number insufficient to constitute a legal Vestry, express their sentiments on this head to the Wardens? Nay go further, & from the exigency of the case, give directions for the temporary relief of the needy & distressed. As a Vestryman or as a private parishioner, I should have no scruple to do either under such circumstances as you have described.
Mrs Washington joins in compliments & best wishes for you, Mrs McCarty & family with Dr Sir Your Most Obedt &ca

G. Washington

